     Case 2:16-cr-00566-TS Document 193 Filed 08/28/20 PageID.1219 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                      MEMORANDUM DECISION AND
                          Plaintiff,                  ORDER DISMISSING WITHOUT
                                                      PREJUDICE MOTION TO EXTEND TIME
v.

STEPHEN PLATO McRAE,
                                                     Case No. 2:16-CR-566 TS
                          Defendant.
                                                     District Judge Ted Stewart



         This matter is before the Court on Defendant’s Motion for Extension of Time. Defendant

seeks additional time to file a motion under 28 U.S.C. § 2255. For the reasons discussed below,

the Court will dismiss the Motion without prejudice.

         Generally, a motion under § 2255 must be filed within 1 year of a defendant’s conviction

becoming final. 1 Here, judgment was entered on August 7, 2019. Defendant did not file a direct

appeal, making his judgment final on August 21, 2019. Defendant seeks additional time to file

his § 2255 motion.

         The Court lacks the authority to extend the time limit set out in § 2255(f)(1). 2 That

limitation, however, is subject to equitable tolling. But “the question of equitable tolling is ripe

for adjudication only when a § 2255 motion has actually been filed and the statute of limitations




         1
             28 U.S.C. § 2255(f)(1).
         2
         See Washington v. United States, 221 F.3d 1354, at *1–2 (10th Cir. 2000) (unpublished
table decision).
 Case 2:16-cr-00566-TS Document 193 Filed 08/28/20 PageID.1220 Page 2 of 2




has been raised by the respondent or the court sua sponte.” 3 Since Defendant has not filed his §

2255 motion, any ruling on equitable tolling would be premature. Once Defendant files a motion

under § 2255, he may argue that the limitations period should be equitably tolled.

       It is therefore

       ORDERED that Defendant’s Motion for Extension of Time (Docket No. 192) is

DISMISSED WITHOUT PREJUDICE.

       DATED this 28th day of August, 2020.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




       3
         United States v. Daniels, 191 F. App’x 622, 622 (10th Cir. 2006) (quoting United States
v. Verners, 15 F. App’x 657, 660 (10th Cir. 2001)).
